Citation Nr: 0028509	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.  He died in January 1996, and the appellant is his 
wife.  The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The claims file was subsequently moved to 
Indianapolis, Indiana.  

The appellant's representative is now Disabled American 
Veterans, although she was represented by the American Legion 
at the time of the denial of the claim.  The Board is aware 
that she originally requested that she be afforded a hearing.  
She indicated however that she did not wish to pursue the 
hearing request by a VA Form 9 submitted in January 1999.


FINDINGS OF FACT

1.  The veteran died in January 1996 and his death was 
directly caused by bilateral pulmonary edema due to 
congestive heart failure.

2.  His service-connected post-traumatic stress disorder 
(PTSD) and service-connected right leg amputation likely 
materially and substantially contributed to his death.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.302, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the veteran's 
death in order to establish entitlement to dependency and 
indemnity compensation (DIC).  DIC may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1999).

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Disability which is proximately due to or the result of a 
service-connected disease or injury is also service 
connected.  38 C.F.R. § 3.310.

Service-connected disability may be either a principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c).

At the time of his death, the veteran had established service 
connection for PTSD, shell fragment wound scars on his left 
arm, a shell fragment wound scar of the right anterior chest, 
and the below-the-knee amputation of his right leg.  
Collectively, he was evaluated at 60 percent because of 
service-connected disabilities.  He died in January 1996.  

According to a November 1997 letter from Mark Kruger, M.D., 
the veteran had been found unresponsive in a hotel room on 
January 19, 1996.  Resuscitation efforts by emergency medical 
personnel took 30 to 35 minutes.  Dr. Kruger stated that the 
veteran had a history of heavy alcoholism, smoking, and PTSD.  
He also noted that the veteran had no psychiatric problems 
prior to his service in Vietnam.  

Destry W. Lambert, M.D., described the veteran as having two 
sides to his personality.  The January 1997 letter reflected 
that the veteran was either gregarious and friendly, or he 
was bitter and depressed.  If not for the stress from his 
wounds and PTSD, Dr. Lambert felt that the veteran would 
still be alive.

A VA examiner who reviewed the record, however, disagreed 
with this analysis in July 1998.  He stated that the death 
was most likely caused by sudden cardiac arrest.  He 
indicated that PTSD could not have caused the onset of lethal 
ventricular arrhythmias, and any personality disorder did not 
have a relationship with an underlying coronary disorder.  
The VA examiner, in other words, reported that the death was 
not related to service-connected disabilities.

In response to this discrepancy, the Board requested that the 
record be further clarified.  Specifically, the Board 
requested opinions through the Veterans Health Administration 
on (1) whether the veteran's PTSD caused or significantly 
contributed to his death in any way, and (2) whether the 
amputation caused or significantly contributed to the death.  
The examiner made a number of findings in September 2000 
related to these questions.  He noted that there was no 
history of heart disease prior to the death.  The veteran had 
conventional risk factors for coronary artery disease (CAD), 
including a positive family history, moderate 
hypercholesterolemia, and heavy smoking.  The veteran also 
had a history of heavy alcohol abuse, which could have been 
due to his service-connected PTSD.  The examiner noted that 
the veteran's level of Prozac and its derivatives were quite 
elevated at the time of the death.  In the examiner's 
opinion, it was likely that the veteran had silent CAD.  The 
congestive heart failure noted on the death certificate could 
be explained as a result of the sudden death and prolonged 
resuscitation.  Moreover, the veteran's PTSD contributed to 
the death.  The levels of Prozac, taken for PTSD, and 
derivatives in his blood were in the range associated with 
toxicity and death.  In fact, the examiner noted that PTSD 
itself was associated with worsened risk factors for CAD.  

In light of this opinion, the Board now concludes that the 
criteria for entitlement to service connection for the cause 
of the veteran's death have been met.  Because of this 
determination, the appellant will be granted the benefit 
sought on appeal.  Prior to this finding that PTSD had an 
impact on the veteran's death, the evidence was not in favor 
of entitlement to service connection for the cause of death.  
The preponderance of evidence, however, now shows that PTSD 
and right leg amputation likely materially and substantially 
contributed to the veteran's death.  Because of the September 
2000 opinion, the Board concludes that service connection for 
the cause of the veteran's death is warranted by the clinical 
evidence of record.



ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

